DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The references titled “A metric for covariance matrices” by Forstner W, Moonen B on page 16 lines 19-20 and “Commande robuste d’un effecteur par une interface cerveau-machine EEG asynchrone” by Barachante A. on page 11 lines 21-22 of the specification are not listed in the IDS.
Drawings
The drawings are objected to because the labels for the electrodes in Fig. 2 are unclear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Objections
Claims 17, 18, 20, and 21 are objected to because of the following informalities:
the spacing of “…according to the international” in line 6 of claim 17 should be amended
“F4,F8” in line 5 of claim 18 should read “F4, F8”
“the at least one Riemannian distance” in line 2 of claims 20 and 21 should read “said at least one Riemannian distance”
“matrix characteristics a control population” in line 11 of claim 21 should read “matrix characteristics of a control population”
“distance the” in line 14 of claim 21 should read “distance between the”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data processing apparatus comprising means for carrying out the steps of the method for computing a neuromarker of Alzheimer’s disease in claim 25 and acquisition means and output means in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Means for carrying out the steps of the method for computing a neuromarker of Alzheimer’s disease” is interpreted as a computer, as mentioned in [0009] of the PGPUB. “Acquisition means” is interpreted as electrodes or headset, as mentioned in [0166] of the PGPUB. A structure for “output means” is not mentioned in the specification. Examiner interprets output means as a computer that outputs a visual, tactile, or vibratory alarm.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 21-25, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17-20 and 26-29 are further rejected due to their dependency to claim 16.
Claim 16 and 25 recite “combining said at least one spectral feature and said at least one Riemannian distance in a mathematical function.” It is unclear if the at least one spectral feature and the at least one Riemannian distance are added together or if the at least one spectral feature and the at least one Riemannian distance are both put into an equation. Clarification is requested. For examination purposes, it is interpreted that the at least one spectral feature and the at least one Riemannian distance are both put into an equation
Claim 21 recites that the at least one Riemannian distance comprises three different Riemannian distances. It is unclear how one Riemannian distance comprises three Riemannian distances. Examiner suggests amending the “and” language on line 13 to recite “or.”
Claim 22 recites that it is dependent to claim 21. However, it is unclear if claim 22 should be dependent to claim 21, as claim 22 mentions “the at least one reference spatiofrequential covariance matrix characteristics of a control population” and “the at least one reference spatiofrequential covariance matrix characteristics of a population of mild cognitive impairment.” If claim 22 should be dependent to claim 21, Examiner suggests amending “a control population” and “a population of mild the control population” and “the population of mild cognitive impairment subjects,” respectively.
Claim 22 recites the limitation “a population of Alzheimer subjects” in line 10. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to “the population of Alzheimer subjects.”
Claim 23 recites the limitation “the step of combining said at least one spectral feature” but does not mention what the at least one spectral feature is being combined with. For examination purposes, the limitation is interpreted as “the step of combining said at least one spectral feature and said at least one Riemannian distance in the mathematical equation.”
Claim 23 recites “said at least one Riemannian distance and said biomarker in a mathematical function” in lines 4-5. It is unclear what this means. Clarification is requested.
Claim 23 recites the limitation “a mathematical function” in line 5. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the mathematical function.”
Claim 24 recites the limitation “the mathematical equation.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if claim 24 should be dependent on claim 23, as claim 23 mentions “a mathematical equation.”
Claim limitation “output means” in claim 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 31 recites the limitation “wherein the logistic function is computed.” However, functions are not computed, but are used to compute a value. Examiner suggests amending the limitation to recite “wherein the logistic function is used to compute p.” It is noted that the logistic function equals p, but does not mention what p is. Examiner suggests including what p equals to.
Claim 31 recites a logistic function equation. However, it is unclear what the logistic function calculates. Claim 31 also does not mention what p, AD, and T equal to. Clarification is requested.
Claim 16 recites that the at least one spectral feature and the said at least one Riemannian distance is combined in a mathematical function. However, the mathematical function recited in claim 31 does not combine the at least one spectral feature and the at least one Riemannian distance. Claim 31 recites “wherein x is a vector of the spectral features or the Riemannian distances.” If only one of the spectral features or the Riemannian distances is used, it is unclear how the spectral features and the Riemannian distances are combined, as mentioned in claim 16.Clarification is requested.
Claim 31 recites “w is the vector of the coefficients,” but does not recite the coefficients of what. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "computer program product" is not a process, machine, manufacture, or composition of matter. "Computer program product" is not tangible, as it is not tied to a structural element. To overcome this 35 U.S.C. 101 rejection, Examiner suggests amending "computer program product" to "a non-transitory product comprising a computer program."
Claims 16-24 and 31 are rejected under 35 U.S.C. 101 because claim 16 recites a computer-implemented method for computing a neuromarker of Alzheimer’s disease. The method is drawn to the abstract idea of obtaining at least one spectral feature from EEG signals of a subject, obtaining at least one Riemannian distance between a spatiofrequential covariance matrix computed from the EEG signals In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity that the courts have found to be insignificant, extra-solution activity.). As such, the claimed elements do not amount to significantly more than the abstract idea.
The dependent claims also do not amount to significantly more. Claims 17-19 merely recite how the at least one spectral feature is calculated. Claims 20 and 21 merely recite how the at least one Riemannian distance is calculated. Claim 22 merely recites that the at least one reference spatiofrequential covariance matrix characteristics is obtained by a Riemannian clustering method, 
Claim 25 is rejected under 35 U.S.C. 101 because claim 25 recites a data processing apparatus comprising means for carrying out the steps of the method for computing a neuromarker of Alzheimer’s disease to perform the abstract idea. The abstract idea is grouped as a mental process of collecting data and performing mathematical processes on the acquired data. A machine, structure, or element that would perform these steps is also not mentioned. The step of obtaining at least one spectral feature from EEG signals of a subject is an insignificant, pre-solutional data gathering step that is required to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea nor is there an output to the user. Although the preamble of claim 25 mentions that a data processing apparatus performs the recited steps, the use of a generic computer used to perform a mental process is considered an abstract idea (see MPEP 2106.04(a)(2) III. C. A Claim that Requires a Computer May Still Recite a Mental Process). It is unclear how combining said at least one spectral feature and said at least one Riemannian distance in a mathematical function is tied to computing a neuromarker of Alzheimer’s disease. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting at least one spectral feature and at least one Riemannian distance and inputting those two values into a mathematical equation (see MPEP 2106.05(g), performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity 
Claim 26 is rejected under 35 U.S.C. 101 because claim 26 recites a computer program product used to perform the abstract idea. The abstract idea is grouped as a mental process of collecting data and performing mathematical processes on the acquired data. A machine, structure, or element that would perform these steps is also not mentioned. The step of obtaining at least one spectral feature from EEG signals of a subject is an insignificant, pre-solutional data gathering step that is required to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea nor is there an output to the user. Although the preamble of claim 26 mentions that a computer performs the recited steps, the use of a generic computer used to perform a mental process is considered an abstract idea (see MPEP 2106.04(a)(2) III. C. A Claim that Requires a Computer May Still Recite a Mental Process). It is unclear how combining said at least one spectral feature and said at least one Riemannian distance in a mathematical function is tied to computing a neuromarker of Alzheimer’s disease. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting at least one spectral feature and at least one Riemannian distance and inputting those two values into a mathematical equation (see MPEP 2106.05(g), performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity that the courts have found to be insignificant, extra-solution activity.). As such, the claimed elements do not amount to significantly more than the abstract idea.
Claim 27 is rejected under 35 U.S.C. 101 because claim 27 recites a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity that the courts have found to be insignificant, extra-solution activity.). As such, the claimed elements do not amount to significantly more than the abstract idea.
Claim 28 is rejected under 35 U.S.C. 101 because claim 28 recites a method for self-paced modulation of EEG signals of a subject in order to alleviate symptoms of Alzheimer’s disease used to perform the abstract idea. The abstract idea is grouped as a mental process of collecting data and performing mathematical processes on the acquired data. A machine, structure, or element that would perform these steps is also not mentioned. The step of acquiring EEG signals from the subject is an In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity that the courts have found to be insignificant, extra-solution activity.). As such, the claimed elements do not amount to significantly more than the abstract idea.
Claim 29 is rejected under 35 U.S.C. 101 because claim 29 recites a method for external modulation of EEG signals of a subject in order to alleviate symptoms of Alzheimer’s disease used to perform the abstract idea. The abstract idea is grouped as a mental process of collecting data and performing mathematical processes on the acquired data. A machine, structure, or element that would perform these steps is also not mentioned. The step of acquiring EEG signals from the subject is an insignificant, pre-solutional data gathering step that is required to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea nor is there an output to the user. Each step mentioned in claim 29 could be performed mentally or by hand. It is also unclear how applying external modulation to the subject in order to modulate the neuromarker is tied to computing a neuromarker of Alzheimer’s disease, as In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity that the courts have found to be insignificant, extra-solution activity.). As such, the claimed elements do not amount to significantly more than the abstract idea.
Claim 30 is rejected under 35 U.S.C. 101 because claim 30 recites a system for self-paced modulation or external modulation of EEG signals of a subject used to perform the abstract idea. The abstract idea is grouped as a mental process of collecting data and performing mathematical processes on the acquired data. A machine, structure, or element that would perform these steps is also not mentioned. The step of acquiring EEG signal from a subject is an insignificant, pre-solutional data gathering step that is required to perform the abstract idea. This judicial exception is not integrated into a practical application because there is no specific structure to perform the abstract idea nor is there an output to the user. The use of a generic computer (computing device and output means) used to perform a mental process is considered an abstract idea (see MPEP 2106.04(a)(2) III. C. A Claim that Requires a Computer May Still Recite a Mental Process). It is unclear how reporting the neuromarker to the subject is tied to computing a neuromarker of Alzheimer’s disease, as reporting the neuromarker to the subject is not tied to a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting at least one spectral feature and at least one In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) is an activity that the courts have found to be insignificant, extra-solution activity.). As such, the claimed elements do not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 24-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Similowski et al. ‘745 (US Pub No. 2015/0119745 – cited by applicant).
Regarding claim 16, Similowski et al. ‘745 teaches a computer-implemented method for computing a neuromarker of Alzheimer’s disease (Abstract) comprising:
obtaining at least one spectral feature from EEG signals of a subject (Figs. 1, 2 headset 5 and [0049]-[0050]; [0033] phase components);
obtaining at least one Riemannian distance ([0031]-[0032]) between a spatiofrequential covariance matrix computed from the EEG signals of said subject and at least one reference spatiofrequential covariance matrix ([0018]-[0019]); and
combining said at least one spectral feature and said at least one Riemannian distance in a mathematical function ([0033]-[0034]).
Regarding claim 24, Similowski et al. ‘745 teaches wherein the mathematical function is a logistic function ([0070]-[0073]).
Regarding claim 25, Similowski et al. ‘745 teaches a data processing apparatus comprising means for carrying out the steps of the method for computing a neuromarker of Alzheimer’s disease (Abstract), said method comprising:
obtaining at least one spectral feature from EEG signals of a subject (Figs. 1, 2 headset 5 and [0049]-[0050]);
obtaining at least one Riemannian distance ([0031]-[0032]) between a spatiofrequential covariance matrix computed from the EEG signals of said subject and at least one reference spatiofrequential covariance matrix ([0018]-[0019]); and
combining said at least one spectral feature and said at least one Riemannian distance in a mathematical function ([0033]-[0034]).
Regarding claim 26, Similowski et al. ‘745 teaches a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method of claim 16 (Fig. 1 central unit 7 and [0049]).
Regarding claim 27, Similowski et al. ‘745 teaches a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method of claim 16 (Fig. 1 central unit 7 and [0049]).
Regarding claim 28, Similowski et al. ‘745 teaches a method for self-paced modulation of EEG signals of a subject in order to alleviate symptoms of Alzheimer’s disease (Abstract), said method comprising continuously:
acquiring EEG signals from the subject (Figs. 1, 2 headset 5 and [0049]-[0050]);
computing the neuromarker for Alzheimer’s disease from EEG signals of said subject according to the method of claim 16 (see rejection for claim 16); and
reporting the neuromarker to the subject ([0051]).
Regarding claim 30, Similowski et al. ‘745 teaches a system for self-paced modulation or external modulation of EEG signals of a subject (Abstract) comprising:
acquisition means for acquiring EEG signal from a subject (Figs. 1, 2 headset 5 and [0049]-[0050]);
computing device for computing the neuromarker of Alzheimer’s disease from EEG signals of said subject according to the method of claim 16 (see rejection for claim 16); and output means for reporting the neuromarker to the subject using a metaphor ([0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19  and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Similowski et al. ‘745 in view of Simon et al. ‘869 (US Pub No. 2015/0038869 – cited by applicant).
Regarding claim 17, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for wherein the at least one spectral feature is selected from the spectral power densities for alpha, beta, theta, gamma and delta frequency ranges for electrodes Fp1; Fp2; F7; F3; Fz; F4; F8; T3; C3; Cz; C4; T4; T5; P3; Pz; P4; T6; O1 and O2 according to the international 10-20 system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one spectral feature of Similowski et al. ‘745 to include being selected from the spectral power densities for alpha, beta, theta, gamma and delta frequency ranges for electrodes Fp1; Fp2; F7; F3; Fz; F4; F8; T3; C3; Cz; C4; T4; T5; P3; Pz; P4; T6; O1 and O2 according to the international 10-20 system as Simon et al. ‘869 teaches that this will aid in diagnosing a disease state of a brain and nervous system of a subject ([0015]).
Regarding claim 18, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for wherein the at least one spectral feature is selected from the spectral power densities for alpha frequency range for Fp2, F7, C3, C4, P3 and O2 electrodes; the spectral power densities for theta frequency range for Fp2, F3, F4, F8, Cz, T4, P4, and O1 electrodes, the spectral power densities for beta frequency range for F3, F4, T3, Cz, C4, T4, P3 and P4 electrodes, and the spectral power densities for delta frequency range for F3, F8, Cz, P3, Pz, T6 and O2 electrodes.
Simon et al. ‘869 teaches establishing a biomarker by assessing each block of EEG signal data from the subject to create a list of features, variables or metrics extracted from each block of EEG signal data collected during an individual cognitive task, the list of features, variables or metrics including at least one of: relative and absolute delta, theta, alpha, beta and gamma sub-bands and the median frequency in the power spectral density, the mean or average frequency of the power spectral density ([0013]). This could be performed with a 10-20 reference EEG system ([0074]). There may be at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one spectral feature of Similowski et al. ‘745 to include being selected from the spectral power densities for alpha frequency range for Fp2, F7, C3, C4, P3 and O2 electrodes; for theta frequency range for Fp2, F3, F4, F8, Cz, T4, P4, and O1 electrodes, the spectral power densities for beta frequency range for F3, F4, T3, Cz, C4, T4, P3 and P4 electrodes, and for delta frequency range for F3, F8, Cz, P3, Pz, T6 and O2 electrodes as Simon et al. ‘869 teaches that this will aid in diagnosing a disease state of a brain and nervous system of a subject ([0015]).
Regarding claim 19, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for wherein the at least one spectral feature is selected from the spectral power densities for alpha frequency range for Fp2 electrode; the spectral power density for theta frequency range for P4 electrode and the spectral power density for alpha frequency range for O2 electrode.
Simon et al. ‘869 teaches establishing a biomarker by assessing each block of EEG signal data from the subject to create a list of features, variables or metrics extracted from each block of EEG signal data collected during an individual cognitive task, the list of features, variables or metrics including at least one of: relative and absolute delta, theta, alpha, beta and gamma sub-bands and the median frequency in the power spectral density, the mean or average frequency of the power spectral density ([0013]). This could be performed with a 10-20 reference EEG system ([0074]). There may be at least one EEG sensor ([0009]). Using the 10-20 reference EEG system, when there is only one electrode, any of the electrode placements in the 10-20 reference EEG system can be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one spectral feature of Similowski et al. ‘745 to 
Regarding claim 23, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for the step of obtaining at least one biomarker of the subject before the step of combining said at least one spectral feature, said at least one Riemannian distance and said biomarker in a mathematical equation.
Simon et al. ‘869 teaches stabling a biomarker ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method of Similowski et al. ‘745 to include the step of obtaining at least one biomarker of the subject before the step of combining said at least one spectral feature, said at least one Riemannian distance and said biomarker in a mathematical equation as Simon et al. ‘869 teaches that a diagnostic biomarker will aid in assessing the state or function of a subject’s brain and enables the classification, prognosis, diagnosis, monitoring of treatment, or response to therapy applied to the brain by measuring any one of a list of candidate features extracted from a given cognitive or sensory task, and measuring changes in the EEG feature and task combination over time, among multiple states, or compared to a normative database (Abstract).
Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Similowski et al. ‘745 in view of Oakley et al. ‘942 (US Pub No. 2011/0015942).
Regarding claim 20, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for wherein the at least one Riemannian distance comprises the Riemannian distance between the spatiofrequential covariance matrix computed from the EEG signals of said subject 
Oakley et al. ‘942 teaches in order to have a baseline reference for manipulating the patient data collected as part of a test, such as the EEG test described above, there must be a statistically valid compilation of relevant patient data which can be used to identify conditions/ailments. The data can include EEG data placed into a voltage vs. time matrix, with the number of dimensions being the number of EEG channels. This compilation is generated by collecting reference data  EEG data can also be collected on patients who have been diagnosed with Alzheimer’s, and this becomes a second reference ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one reference spatiofrequential covariance matrix characteristics of Similowski et al. ‘745 to include being of a population of Alzheimer subjects as Oakley et al. ‘942 teaches that the reference can be of a normal population, patients who have been diagnosed with Alzheimer’s, or patients who had a recent concussion from an auto accident ([0100]).
Regarding claim 21, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for wherein the at least one Riemannian distance comprises:
the Riemannian distance between the spatiofrequential covariance matrix computed from the EEG signals of said subject and at least one reference spatiofrequential covariance matrix characteristics of a population of Alzheimer subjects;
the Riemannian distance between the spatiofrequential covariance matrix computed from the EEG signals of said subject and a reference spatiofrequential covariance matrix characteristics a control population which does not suffer from Alzheimer’s disease or mild cognitive impairment; and
the Riemannian distance the spatiofrequential covariance matrix computed from the EEG signals of said subject and at least one reference spatiofrequential covariance matrix characteristics of a population of mild cognitive impairment subjects.
Oakley et al. ‘942 teaches in order to have a baseline reference for manipulating the patient data collected as part of a test, such as the EEG test described above, there must be a statistically valid compilation of relevant patient data which can be used to identify conditions/ailments. The data can include EEG data placed into a voltage vs. time matrix, with the number of dimensions being the number of EEG channels. This compilation is generated by collecting reference data  EEG data can also be collected on patients who have been diagnosed with Alzheimer’s, and this becomes a second reference ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one reference spatiofrequential covariance matrix characteristics of Similowski et al. ‘745 to include being of a population of Alzheimer subjects, of a control population which does not suffer from Alzheimer’s disease or mild cognitive impairment, or of a population of mild cognitive impairment subjects as Oakley et al. ‘942 teaches that the reference can be of a normal population, patients who have been diagnosed with Alzheimer’s, or patients who had a recent concussion from an auto accident ([0100]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Similowski et al. ‘745 in view of Oakley et al.’ 942 further in view of Barachant et al. ‘780 (US Pub No. 2012/0071780).
Regarding claim 22, Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for wherein the at least one reference spatiofrequential covariance matrix characteristics of a population of Alzheimer subjects, the at least one reference spatiofrequential covariance matrix characteristics of a control population and/or the at least one reference spatiofrequential covariance matrix characteristics of a population of mild cognitive impairment subjects 
Oakley et al. ‘942 teaches in order to have a baseline reference for manipulating the patient data collected as part of a test, such as the EEG test described above, there must be a statistically valid compilation of relevant patient data which can be used to identify conditions/ailments. The data can include EEG data placed into a voltage vs. time matrix, with the number of dimensions being the number of EEG channels. This compilation is generated by collecting reference data  EEG data can also be collected on patients who have been diagnosed with Alzheimer’s, and this becomes a second reference ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one reference spatiofrequential covariance matrix characteristics of Similowkski et al. ‘745 to be of a population of Alzheimer subjects, of a control population, and/or of a population of mild cognitive impairment subjects as Oakley et al. ‘942 teaches that the reference can be of a normal population, patients who have been diagnosed with Alzheimer’s, or patients who had a recent concussion from an auto accident ([0100]).
Similowski et al. ‘745 in view of Oakley et al. ‘942 teaches all of the elements of the current invention as mentioned above except for wherein the at least one reference spatiofrequential covariance matrix characteristics is obtained by a Riemannian clustering method.
Barachant et al. ‘780 teaches classifying the covariance matrices in said Riemann manifold. The classifier is generated from training data, i.e. from covariance matrices of epochs belonging to known classes ([0102], [0112]-[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one reference spatiofrequential covariance matrix .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Similowski et al. ‘745 Glass ‘424 (US Pub No. 2014/0303424).
Regarding claim 29, Similowski et al. ‘745 teaches a method for self-paced modulation of EEG signals of a subject in order to alleviate symptoms of Alzheimer’s disease (Abstract), said method comprising continuously:
acquiring EEG signals from the subject (Figs. 1, 2 headset 5 and [0049]-[0050]); and
computing the neuromarker for Alzheimer’s disease from EEG signals of said subject according to the method of claim 16 (see rejection for claim 16).
Similowski et al. ‘745 teaches all of the elements of the current invention as mentioned above except for applying external modulation to the subject in order to modulate the neuromarker.
	Glass ‘424 teaches an output system can be any system that delivers a neurostimulatory output to a subject in need of neuromodulation or to a subject suffering from a neurological or psychiatric disease or disorder ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Similowski et al. ‘745 to include applying external modulation to the subject in order to modulate the neuromarker as Glass ‘424 teaches that the output system can alter the subject’s brain activity to treat a subject that suffers from a neurological disease or state ([0023]-[0024]).


Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. ‘995 (US Pub No. 2004/0152995) teaches screening and evaluating attentional impairment using EEG data. Oritz et al. (Exploratory graphical models of functional and structural connectivity patterns for Alzheimer’s Disease diagnosis, 2015) teaches an equation g(x) that can be used for classification and regression.
None of the prior art teaches or suggests, either alone or in combination, wherein the logistic function is computed as follows:                         
                            p
                            
                                
                                    x
                                    ∈
                                    A
                                    D
                                
                                
                                    ω
                                    ,
                                     
                                    
                                        
                                            ω
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    -
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    T
                                                
                                            
                                            ω
                                            +
                                            
                                                
                                                    ω
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    , wherein x is a vector of the spectral features or the Riemannian distances,                         
                            ω
                        
                     is the vector of the coefficients and                         
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                     is a bias term.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791